United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Brownsville, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1922
Issued: March 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On September 19, 2012 appellant filed a timely appeal of a June 14, 2012 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP).1 The Board assigned
Docket No. 12-1922.
The Board has duly considered the matter and concludes that the case is not in posture for
decision. The record indicates that on June 14, 2012 OWCP issued a decision which granted
appellant a schedule award for six percent binaural hearing loss. However, the record does not
contain a copy of the June 14, 2012 schedule award decision. Accordingly, the Board cannot
conduct a full and fair adjudication of appellant’s claim as the record is incomplete. The Board
finds, therefore, that the appeal docketed as 12-1922 is not in posture for a decision. The
June 14, 2012 OWCP decision must be set aside and the case remanded to OWCP for
reconstruction and proper assemblage of the record, to be followed by issuance of an appropriate
merit decision pursuant to 5 U.S.C. § 8128(b)(1) to protect appellant’s right to appeal to the
Board.

1

The Board notes that appellant’s appeal request form indicated that he was appealing an April 26, 2012 OWCP
decision. The record does not contain a final adverse decision issued by OWCP on that date.

IT IS HEREBY ORDERED THAT the June 14, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this order of the Board.
Issued: March 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

2

